UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A -2 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10415 Riverside Drive, #101, Palm Beach Gardens, Florida 33410 USA (Address of principal executive offices) (561) 799-5053 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 14,081,591 shares issued and outstanding as of August 16, 2010. EXPLANATORY NOTE This amendment No. 2 on Form 10-Q/A-2 amends the Registrant’s Quarterly Report on Form 10-Q/A for the period ended June 30, 2010, which the Registrant previously filed with the Securities and Exchange Commission (SEC) on May 26, 2011.The Registrant is filing this amendment for the purpose of responding to SEC comments. ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY A Development Stage Company INDEX PAGE PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2010 (unaudited) and March 31, 2010 3 Condensed Consolidated Statements of Operations – ThreeMonths Ended June 30, 2010 and 2009 and the Development Stage Period from Inception (June 18, 2007) to June 30, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended June 30, 2010and 2009 and the Development Stage Period from Inception (June 18, 2007) to June 30, 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II OTHER INFORMATION Item 1. Legal Proceedings 54 Item 2. Unregistered Sales of Equity and Use of Proceeds 55 Item 3. Defaults upon Senior Securities 55 Item 4. Submission of Matters to a Vote of Security Holders 55 Item 5. Other Information/Subsequent Events 55 Item 6. Exhibits 56 SIGNATURES 57 EXHIBITS DOCUMENTS INCORPORATED BY REFERENCE: See Exhibits PART I – FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 March 31, 2010 (Unaudited) - ASSETS - CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS: Trademarks, net Deposits and other TOTAL OTHER ASSETS TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS' (DEFICIT) - CURRENT LIABILITIES: Accounts payable $
